Title: From John Adams to François Adriaan Van der Kemp, 13 July 1815
From: Adams, John
To: Van der Kemp, François Adriaan



Dear sir
Quincy July 13. 1815

I have read D’Argens’s Ocellus, Timæus and Julian. Instead of being Sincere he appears to me to be a consummate Hypocrite, in the Beginning the middle and the end. The most frank, candid, impudent and Sincere Lyar; I ever read. It is plain that he believed neither Old Testament nor new; neither Moses nor Jesus. He labours to destroy the credibility of the whole Bible, and all the Evidence of a future State, and all this for the Sake of establishing the Infallibility of the Pope and the Church; the necessity of forbidding the Bible to the People, and placing all Religion, in Grace and its offspring Faith. Among all the Disciples of Loyaula I never read a more perfect Jesuit. He is a compleat Exemplification of Condorcets “prescious Confessions” as you called them. You Speak of his “Superficial Reflections” I have not found them. They are all deep, and aiming at the Same End, a compleat System of Antichristianity. No Epick Poem, no romance; not even Don Quixotte himself, ever amused me more. Call him not Superficial. His Greek and his latin is remarkably correct. His Reading is immense; his System is pursued with undeviating Uniformity
I thank you for your Letters to Mr Everet, who, I believe will not disgrace You or me.
Fredericks Works are in my Library, over the Way. But I have lost dear George, who alone could look them up and I am too indolent to go in Search of them. Indeed I have no great Veneration for the Hero not more than for Napoleon. He was more “Superficial” than D’Argens.
You ask “What! have you more Grand Children about you?” Yes I have four pretty little Creatures, who, though they disarrange my Writing Table, give me much of my Enjoyment. Why you Seem to know nothing about me. I have Grand Children and Great Grand Children multiplying, like the Seed of Abraham. You have no Idea of the prolific quality of the New England Adamses. Why, We have contributed more to the population of North America  and cutt down more Trees, than any other Race. And I hope, will furnish hereafter, if they Should be wanted, more Sailors and Soldiers for the defence of their Country.
If, as our Friend De Gyselaer Says, “it were lawful to envy,” I should envy Mrs Van der Kemp, her Children and Grand Chidren their delicious Meeting.  It must be as delightful as any thing We find in this pleasant World as I call it. I cannot call it a “Vale of Tears”..This is false Phylosophy and false Christianity. If it is, at any time, a vale of tears We make it Such.
My Friend! What Opportunities have I had, to do good things! and how few, have I done? I am ashamed; I grieve; I am mortified and humiliated, at the recollection of what I have been and where I have been. Yet I have nothing to reproach myself.  I have done all in my power to do; and have been overwhelmed, by a dispensation uncontroulable, by any Talents or Virtues I possessed.
My Friend again! The question before Mankind is. How Shall I State it? It is, Whether Authority, is from Nature and Reason, or from Miraculous Revelation? From the Revelation from God by the human Understanding, or from the Revelation to Moses and to Constantine and the Counsel of Nice? Whether it resides in Men or in Offices? Whether Offices Spiritual and temporal are instituted by Men? or whether they are Self created? and instituted themselves? Whether They were or were not, brought down from Heaven, in a Phyal of holy Oil, Sent by the holy Ghost, by and an Angel, incarnated in a Dove, to anoint the head of Clovis, a more cruel Tyrant than Frederick or Napoleon? Are the original Principles, of Authority in human Nature, or in Stars Garters, Crosses, golden Fleeces, Crowns Scepters and Thrones? These profound and important questions have been agitated and discussed, before that vast democratical Congregation, Mankind for more than f five hundred Years. How many Crusades? how many Hussite Wars? how many Powder Plotts? St. Bartholomews days? Irish Massacres? Albigensian Massacres? And Battles of Marengo, have intervened. Sub Judice lis est. Will Zinzindorph, Sweedenburgh, Whitefield or Westley prevail? Or will St. Ignatius Loyola, inquisitionize and Jesuitise them all? Alass! poor human Nature! Thou art responsible to your Maker and to yourself, for an impartial Verdict and Judgment.
“Monro’s Treaty!” I care no more about it, than about the moat that floats in the Sunbeams before my Eyes. The British Minister acted the part of an Horsejocky. He annexed a Rider, that annihilated the whole Treaty.
You are “a dissenter from me, in Politicks and Religion”. So you Say. I cannot Say that I am a Dissenter from you, in either: because I know not your Sentiments in either. Tell me plainly your Opinions in both: and I will tell you, as plainly mine. I hate polemical Politicks and polemical Divinity, as cordially as you do. Yet my Mind has been involved in them Sixty five years, at least. For this whole Period I have Searched after Truth, by every means and by every Opportunity in my power; and with a Sincerity and impartiality for which I can appeal to God my adored Maker.
My Religion is, founded on the Love of God and my Neighbour: On the hope of pardon of my Offences, upon contrition; upon the duty as well as necessity of Supporting in patience, the inevitable Evils of Life; in the duty of doing no Wrong; but all the good I can, to the Creation of which I am but an infinitessimal Part. Are you a Dissenter from this Religion? I believe too in a future State of Rewards; and of punishments too; but not eternal.
You have again read Tacitus. What do you think of his Religion? his Phylosophy? his Morality? When Nero, wished, he could cutt off the heads of the whole Roman Empire, with one Stroke of his Fauchion, was this Sentiment dictated, by Tyranny, or Phylosophy or Humanity? And if any man Should wish, he could cutt of the head of every Frenchman, Englishman or Russian, at one blow, would he not be as wise as benevolent and phylosophical.? And those who wish, they could decapitate Jefferson, Madison and Monroe, Are they wiser or better?
As I did not expect to hear again, from that manly Character, my respected and beloved Friend, De Gyselaer, your communication has been very delightful. Tell him, that, although, the Affairs of my Country have been administered, in many respects, very differently from my System; Yet they have not been upon the whole So ill conducted, as I fear he has been taught to believe. We have made Advances; We have acquired Glory; We have gained Confidence in our Union, Our Constitution, and our Administration.
If I had good Eyes and fingers, I Should write you Sheets, if not Volumes. But I must Soon cease to write, at all, even the name / of
John Adams